DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
17/321,281
US 11,044,796
1. An electronic device, comprising: a housing having a rear surface and sidewall surfaces that extend from the rear surface; a display mounted in the housing; and a light sensor mounted in the housing, wherein the light sensor is between the rear surface and the display and wherein the light sensor receives light through the display.  



2. The electronic device defined in claim 1, further comprising: a touch sensor layer that overlaps the display.  



3. The electronic device defined in claim 2, wherein the display is interposed between the touch sensor layer and the light sensor.  

4. The electronic device defined in claim 1, wherein the light sensor is part of an array of light sensors that receive light through the display.  


5. The electronic device defined in claim 1, wherein the light sensor comprises an ambient light sensor.  

6. The electronic device defined in claim 5, wherein the ambient light sensor detects ambient light conditions and adjusts a brightness level of the display based on the ambient light conditions.  



7. The electronic device defined in claim 1, further comprising: a printed circuit board mounted in the housing, wherein the printed circuit board is interposed between the rear surface and the light sensor.  

8. The electronic device defined in claim 1, further comprising: a processor configured to receive a sensor signal from the light sensor during a sensing interval, wherein the display does not emit light during the sensing interval.  


9. A cellular telephone having a front face and an opposing rear face, the cellular telephone comprising: a housing having a rear surface at the rear face and sidewall surfaces that extend from the rear surface towards the front face; a display mounted in the housing at the front face; and a light sensor mounted in the housing, wherein the light sensor is between the rear surface and the display and wherein the light sensor receives light through the display.  



10. The cellular telephone defined in claim 9, further comprising: a touch sensor layer that overlaps the display. 

 
11. The cellular telephone defined in claim 10, wherein the display is interposed between the touch sensor layer and the light sensor.  


12. The cellular telephone defined in claim 9, wherein the light sensor is part of an array of light sensors that receive light through the display.  


13. The cellular telephone defined in claim 9, wherein the light sensor comprises an ambient light sensor that senses ambient light and wherein the ambient light follows a path through the display to reach the ambient light sensor.  

14. The cellular telephone defined in claim 13, wherein the ambient light sensor detects ambient light conditions and adjusts a brightness level of the display based on the ambient light conditions.  

15. The cellular telephone defined in claim 9, further comprising: a printed circuit board mounted in the housing, wherein the printed circuit board is interposed between the rear surface and the light sensor.  

16. The cellular telephone defined in claim 9, further comprising: a processor configured to receive a sensor signal from the light sensor during a sensing interval, wherein the display does not emit light during the sensing interval.  


17. An electronic device, comprising: a housing having a rear surface and sidewall surfaces that extend from the rear surface; a display mounted in the housing; an array of light sensors mounted in the housing, wherein the array of light sensors is between the rear surface and the display and wherein the array of light sensors receives light through the display; a touch sensor layer that overlaps the display, wherein the display is interposed between the touch sensor layer and the array of light sensors; and a printed circuit board mounted in the housing, wherein the array of light sensors is interposed between the printed circuit board and the display.





18. The electronic device defined in claim 17, wherein the array of light sensors comprises an array of ambient light sensors that sense ambient light and wherein the ambient light follows a path through the display to reach the array of ambient light sensor.  


19. The electronic device defined in claim 18, wherein the array of ambient light sensors detects ambient light conditions and adjusts a brightness level of the display based on the ambient light conditions.  


20. The electronic device defined in claim 17, further comprising: a processor configured to receive a sensor signal from the array of light sensors during a sensing interval, wherein the display does not emit light during the sensing interval.

1. An electronic device, comprising: a housing having a rear surface and sidewall surfaces that extend from the rear surface; an organic light-emitting diode display mounted in the housing; and a light sensor mounted in the housing, wherein the light sensor is between the rear surface and the organic light-emitting diode display and wherein the light sensor receives light through the organic light-emitting diode display.

2. The electronic device defined in claim 1, further comprising: a touch sensor layer that overlaps the organic light-emitting diode display.

3. The electronic device defined in claim 2, wherein the organic light-emitting diode display is interposed between the touch sensor layer and the light sensor.

4. The electronic device defined in claim 1, wherein the light sensor is part of an array of light sensors that receive light through the organic light-emitting diode display.

5. The electronic device defined in claim 1, wherein the light sensor comprises an ambient light sensor.

6. The electronic device defined in claim 5, wherein the ambient light sensor detects ambient light conditions and adjusts a brightness level of the organic light-emitting diode display based on the ambient light conditions.

7. The electronic device defined in claim 1, further comprising: a printed circuit board mounted in the housing, wherein the printed circuit board is interposed between the rear surface and the light sensor.

8. The electronic device defined in claim 1, further comprising: a processor configured to receive a sensor signal from the light sensor during a sensing interval, wherein the organic light-emitting diode display does not emit light during the sensing interval.

9. A cellular telephone having a front face and an opposing rear face, the cellular telephone comprising: a housing having a rear surface at the rear face and sidewall surfaces that extend from the rear surface towards the front face; an organic light-emitting diode display mounted in the housing at the front face; and a light sensor mounted in the housing, wherein the light sensor is between the rear surface and the organic light-emitting diode display and wherein the light sensor receives light through the organic light-emitting diode display.

10. The cellular telephone defined in claim 9, further comprising: a touch sensor layer that overlaps the organic light-emitting diode display.

11. The cellular telephone defined in claim 10, wherein the organic light-emitting diode display is interposed between the touch sensor layer and the light sensor.

12. The cellular telephone defined in claim 9, wherein the light sensor is part of an array of light sensors that receive light through the organic light-emitting diode display.

13. The cellular telephone defined in claim 9, wherein the light sensor comprises an ambient light sensor that senses ambient light and wherein the ambient light follows a path through the organic light-emitting diode display to reach the ambient light sensor.

14. The cellular telephone defined in claim 13, wherein the ambient light sensor detects ambient light conditions and adjusts a brightness level of the organic light-emitting diode display based on the ambient light conditions.

15. The cellular telephone defined in claim 9, further comprising: a printed circuit board mounted in the housing, wherein the printed circuit board is interposed between the rear surface and the light sensor.

16. The cellular telephone defined in claim 9, further comprising: a processor configured to receive a sensor signal from the light sensor during a sensing interval, wherein the organic light-emitting diode display does not emit light during the sensing interval.

17. An electronic device, comprising: a housing having a rear surface and sidewall surfaces that extend from the rear surface; an organic light-emitting diode display mounted in the housing; an array of light sensors mounted in the housing, wherein the array of light sensors is between the rear surface and the organic light-emitting diode display and wherein the array of light sensors receives light through the organic light-emitting diode display; a touch sensor layer that overlaps the organic light-emitting diode display, wherein the organic light-emitting diode display is interposed between the touch sensor layer and the array of light sensors; and a printed circuit board mounted in the housing, wherein the array of light sensors is interposed between the printed circuit board and the organic light-emitting diode display.

18. The electronic device defined in claim 17, wherein the array of light sensors comprises an array of ambient light sensors that sense ambient light and wherein the ambient light follows a path through the organic light-emitting diode display to reach the array of ambient light sensor.

19. The electronic device defined in claim 18, wherein the array of ambient light sensors detects ambient light conditions and adjusts a brightness level of the organic light-emitting diode display based on the ambient light conditions.


20. The electronic device defined in claim 17, further comprising: a processor configured to receive a sensor signal from the array of light sensors during a sensing interval, wherein the organic light-emitting diode display does not emit light during the sensing interval.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,044,796. Although the claims as shown in the table above, all the limitations of claims 1-20 are anticipated by the narrower claims 1-20 of U.S. Patent No. US 11,044,796.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ponjee et al (Publication number: US 2007/0205420) in view of Wassingbo (Publication number: US 2007/0165002). 

Consider Claim 1, Ponjee et al shows that the electronic device (figure 7), comprising: a housing having a rear surface and sidewall surfaces that extend from the rear surface; and a light sensor mounted in the housing, wherein the light sensor is between the rear surface and the display and wherein the light sensor receives light through the display (see figure 7; paragraphs 82 and 83); (light (a) enters the photodiode 27 providing the feedback function, but ambient light (c) can still reach the photodiode 27). 
However, Ponjee does not specifically show that the display is mounted on the housing.
(figures 6-9; paragraphs 69 and 71); (touch-sensitive element 51 includes a plurality of pixels or segments 52, separately capable of sensing the touch).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Wassingbo into the teaching of Ponjee et al in order for the device of Ponjee to receive a touch input (see Wassingbo; paragraph 69).

Consider Claim 9, Ponjee et al show a device having a front face and an opposing rear face, the device comprising: a housing having a rear surface at the rear face and sidewall surfaces that extend from the rear surface towards the front face; and a light sensor mounted in the housing, wherein the light sensor is between the rear surface and the display and wherein the light sensor receives light through the display(see figure 7; paragraphs 82 and 83); (light (a) enters the photodiode 27 providing the feedback function, but ambient light (c) can still reach the photodiode 27). 
However, Ponjee does not specifically show that the display is mounted on the housing, and that the device is a cellular telephone.
In related art, Wassingbo shows that the display is mounted on the housing, and that the device is a cellular telephone (figures 6-9; paragraphs 69 and 71); (touch-sensitive element 51 includes a plurality of pixels or segments 52, separately capable of sensing the touch).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Wassingbo into the (see Wassingbo; paragraph 69).

Consider Claims 2, 3, 10, and 11, Wassingbo shows a touch sensor layer that overlaps the display, wherein the display is interposed between the touch sensor layer and the light sensor (figures 6-9; paragraphs 69 and 71)

Consider Claims 4 and 12, Wassingbo shows that the light sensor is part of an array of light sensors that receive light through the display (see figure 6); (sensors 65-67 form an array).  

Consider Claims 5 and 13, Ponjee et al shows that the light sensor comprises an ambient light sensor, wherein the light sensor comprises an ambient light sensor that senses ambient light and wherein the ambient light follows a path through the display to reach the ambient light sensor (see figure 7; paragraphs 82 and 83); (light (a) enters the photodiode 27 providing the feedback function, but ambient light (c) can still reach the photodiode 27). 

Consider Claims 6 and 14, Ponjee et al shows that the ambient light sensor detects ambient light conditions and adjusts a brightness level of the display based on the ambient light conditions (see paragraphs 52 and 53); (Photodiode 27 discharges the gate voltage stored on the capacitor 24, causing the brightness to reduce. The display element 2 will no longer emit when the gate voltage on the drive transistor 22 reaches the threshold voltage, and the storage capacitor 24 will then stop discharging).

Consider Claims 7 and 15, Ponjee et al shows a printed circuit board mounted in the housing, wherein the printed circuit board is interposed between the rear surface and the light sensor (paragraphs 71 and 72).

Consider Claims 8 and 16, Ponjee et al shows a processor configured to receive a sensor signal from the light sensor during a sensing interval, wherein the display does not emit light during the sensing interval (see paragraphs 52 and 53); (a photodiode 27 discharges the gate voltage stored on the capacitor 24, causing the brightness to reduce. The display element 2 will no longer emit when the gate voltage on the drive transistor 22 reaches the threshold voltage, and the storage capacitor 24 will then stop discharging. The rate at which charge is leaked from the photodiode 27 is a function of the display element output, so that the photodiode 27 functions as a light-sensitive feedback device).

Allowable Subject Matter
Claims 17-20 would be allowed if applicant overcomes the double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        03/12/2022